      Case 1:20-cv-24462-KMW Document 9 Entered on FLSD Docket 11/10/2020 Page 1 of 2




                                                      RETURN OF SERVICE

                                         UNITED STATES DISTRICT COURT
                                             Southern District of Florida
Case Number: 1:20-CV-24462-KMW

Plaintiff:
ALEJANDRO MUGABURU
vs.
Defendant:
AKIMA GLOBAL SERVICES, LLC; DEPARTMENT OF HOMELAND SECURITY; AND
U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT

For:
Eduardo A. Maura, Esq.
Ayala Law Pa
1390 Brickell Avenue, Suite 335
Miami, FL 33131

Received by Global Process Services Corp on the 2nd day of November, 2020 at 5:39 pm to be served on AKIMA GLOBAL
SERVICES, LLC C/O CORPORATION SYSTEM, 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324.

I, Sandra Quinones, do hereby affirm that on the 4th day of November, 2020 at 2:50 pm, I:

served a CORPORATION by delivering a true copy of the Summons in a Civil Action and Complaint with the date and
hour of service endorsed thereon by me, to: DONNA MOCH as REGISTERED AGENT for AKIMA GLOBAL SERVICES,
LLC C/O CORPORATION SYSTEM, at the address of: 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324,
and informed said person of the contents therein, in compliance with state statutes.


I certify that I am over the age of eighteen, and that I have no interest in the above action. Per F.S.92.525(2) Under penalties
of perjury, I declare that I have read the foregoing Return of Service and the facts stated in it are true.




                                                                                                Sandra Quinones
                                                                                                SPS #394

                                                                                                Global Process Services Corp
                                                                                                P.O. Box 961556
                                                                                                Miami, FL 33296
                                                                                                (786) 287-0606

                                                                                                Our Job Serial Number: GER-2020003047
                                                                                                Ref: AL


                                      Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
     Case 1:20-cv-24462-KMW Document 9
                                     6 Entered on FLSD Docket 11/10/2020
                                                              10/30/2020 Page 2
                                                                              1 of 2
                                                                                   1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                    Alejandro Mugaburu,                                )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 1:20-cv-24462-KMW
                                                                       )
      Akima Global Services, LLC; Department of                        )
     Homeland Security; and U.S. Immigration and                       )
               Customs Enforcement,                                    )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Akima Global Services, LLC
                                            c/o Corporation System
                                           1200 South Pine Island Road
                                            Plantation, FL 33324




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Eduardo A. Maura, Esq.
                                           2490 Coral Way, Ste 401
                                           Miami, FL 33145




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:           Oct 30, 2020                                                                         s/ Natrice L. Christian
                                                                                           Signature of Clerk or Deputy Clerk
